Title: James Madison to George W. Spotswood, November 1833
From: Madison, James
To: Spotswood, George W.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Novr 1833
                            
                        
                        I have recd. your letter of the 11th and am glad to learn that you find the change made in your location, an
                            agreeable one. I hope it will prove a profitable one also. It is a proof of your good feelings that you mix with the
                            luxuries which you share, so much sympathy with the distresses which you witness in others in their transit from one hard
                            fate to another.
                        I am sorry I can give you no particular information relating to the military services of your father
                            & Uncle I presume all the essential facts can be ascertained by records, or by a sufficiency of circumstancial
                            evidence. I am so ignorant of the classification of cases presenting themselves for the benefit of the late Acts of Congs.
                            and of the constructive discriminations among them, by those who are to apply the law, that I can not venture to decide
                            even on the question whether the annuity allowed Col. Spotswood, wd. be a bar or not, to claims of his
                            Representatives. His case was one peculiarly impressive and may be expected to be viewed with every allowable favour.
                        As this may not reach you before the time fixed for your setting out for Washington, it is the less
                            necessary, to offer any advice on the question of your making the Journey. The expediency of it wd. seem to depend on the
                            prospect of interpositions by others having a common interest with yourself, or by intelligent friends whom you can engage
                            in the business. Should you make the trip, whatever be the calculation that prompts it, we shall recollect as we hope you will
                            your promise of a call on us.
                        I am sorry I cannot gratify your autographic curiosity with a letter from Mr. Jefferson, Mr. Monroe, or
                            either of the Mr. Adams, without mutilating the sets I have. If the mere signatures wd. be satisfactory they could be
                            furnished. Accept from Mrs. Madison & myself, & present to Mrs. Spotswood our joint respects &
                            best wishes
                        
                            
                                
                            
                        
                    